         Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

                                        :
 BARRY D. STEIN and BARRY D.            :
 STEIN, MD, LLC,                        :           No. 3:19-CV-01634-VLB
 Plaintiffs,                            :
                 v.                     :                July 17, 2020
                                        :
 MELISSA J. NEEDLE, ESQUIRE, et         :
 al.                                    :
 Defendants.                            :

          MEMORANDUM OF DECISION ON MOTION TO AMEND [DKT. 52].

        This case arises out of an incident in which Defendants allegedly accessed

without authorization plaintiff Barry Stein’s computer and stole personal health

information of approximately 800 patients of Barry Stein’s employer, Fairfield

Anesthesia Associates, LLC. Before the Court is Plaintiffs’ motion to amend. [Dkt.

52]. Plaintiffs seek to amend the complaint in three ways: to join a new Plaintiff, the

Fairfield Anesthesia Associates, LLC (“FAA”); to more specifically articulate the

damages Plaintiffs sustained due to Defendants’ conduct; and to add two

additional causes of action, Negligence and Negligent Supervision. Id. Defendants

oppose on the grounds of timeliness and prejudice. [Dkt. 59]. Plaintiffs reply. [Dkt.

64]. After considering the briefing, the Court grants Plaintiffs’ motion.

   I.      Procedural Background
        On October 16, 2019, Plaintiffs filed this action seeking money damages and

injunctive relief against Defendants. [Dkt. 1 (Compl.)]. On January 13, 2020,

Defendants moved to dismiss the Complaint. [Dkts. 41 & 43]. Plaintiffs moved for

and were granted a twenty-one day extension of their deadline to respond to the

Motions to Dismiss, to February 24, 2020. [Dkts. 45, 46, 47 & 48]. Per the operative
          Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 2 of 8



Rule 26(f) report, Plaintiffs’ deadline to file motions to join additional parties or

amend the pleadings was February 21, 2020, and motions filed after that date would

require a showing of good cause for delay. [Dkt. 32 at 6]. Plaintiffs’ Motion to

Amend and Opposition to the Motions to Dismiss were filed February 24, 2020. [Dkt.

54].

   II.      Legal Standard
         Under Rule 15(a), “[t]he court should freely give leave [to amend pleadings]

when justice so requires.” Fed. R. Civ. P. 15(a). Leave to amend, though liberally

granted, may properly be denied for: “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment, futility of amendment, etc.” Ruotolo v. City of New York, 514

F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

“Mere delay, ... absent a showing of bad faith or undue prejudice, does not provide

a basis for a district court to deny the right to amend.” Pasternack v. Shrader, 863

F.3d 162, 174 (2d Cir. 2017) (quoting Block v. First Blood Assocs., 988 F.2d 344, 350

(2d Cir. 1993)). “Amendment may be prejudicial when, among other things, it would

require the opponent to expend significant additional resources to conduct

discovery and prepare for trial or significantly delay the resolution of the dispute.”

AEP Energy Servs. Gas Holding Co. v. Bank of Am. N.A., 626 F.3d 699, 725-26 (2d

Cir. 2010) (internal quotation marks and citation omitted). “[T]he longer the period

of an unexplained delay, the less will be required of the nonmoving party in terms
           Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 3 of 8



of a showing of prejudice.” Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d

Cir.1983) (citing Advocat v. Nexus Indus., Inc., 497 F.Supp. 328, 331 (D.Del.1980)).

          “[D]espite the lenient standard of Rule 15(a), a district court does not abuse

its discretion in denying leave to amend the pleadings after the deadline set in the

scheduling order where the moving party has failed to establish good cause” per

Federal Rule of Civil Procedure 16(b). Parker v. Columbia Pictures Indus., 204 F.3d

326, 340 (2d Cir. 2000) (affirming denial of motion to amend where plaintiff had

information sufficient to bring claim before discovery and filed motion to amend

with motion for summary judgment). Per Rule 16(b), a court’s scheduling order,

which “must limit the time to join other parties [and] amend the pleadings,” “may

only be modified for good cause.” Fed. R. Civ. P. 16(b). This “requirement ensur[es]

[that] 'at some point both the parties and the pleadings will be fixed.'” Parker, 204

F.3d at 340 (quoting Fed. R. Civ. P. 16(b); Fed. R. Civ. P. 16 advisory committee's

note (1983 amendment, discussion of subsection (b)); D. Conn. L. Rule 7(b).

   III.      Analysis

   Here, Defendants oppose Plaintiffs’ motion to amend on the basis of timeliness

and undue prejudice; they do not oppose on the basis of futility, but instead reserve

the right to move to dismiss Plaintiffs’ Amended Complaint. The Court addresses

each argument.

   A. Timeliness

          Because Plaintiffs filed their motion to amend and join three days after the

deadline set in the operative Rule 26(f) report, the Court must first determine
        Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 4 of 8



whether good cause exists to excuse their delay. “A finding of ‘good cause’

depends on the diligence of the moving party.” Parker, 204 F.3d at 340, cited by

DiGennaro v. Whitehair, 467 F. App'x 42, 44 (2d Cir. 2012) (Summary Order)

(affirming denial of motion to amend). “Diligence” has been interpreted by courts

as meaning that, “despite its having exercised diligence, the applicable deadline

could not have been reasonably met.” Rent-A–Center Inc. v. 47 Mamaroneck Ave.

Corp., 215 F.R.D. 100, 104 (S.D.N.Y.2003). Here, Plaintiffs did not argue for the

existence of good cause until their reply. [Dkt. 52].

      The Court finds that good cause exists for the delay based on the pending

motion to dismiss. [Dkt. 43]. The Second Circuit has noted “when a motion to

dismiss is granted, the usual practice is to grant leave to amend the complaint...

Where the possibility exists that the defect can be cured and there is no prejudice

to the defendant, leave to amend at least once should normally be granted as a

matter of course.”    Oliver Schools, Inc. v. Foley, 930 F.2d 248, 252-253 (2d Cir.

1991) (reversing denial of leave to amend). Here, Plaintiffs’ proposed amendments

respond to Defendants’ motion to dismiss, Plaintiffs could not have anticipated the

specific objections Defendants intended to raise in their motions to dismiss, and

Plaintiffs moved for and received an extension to respond to Defendants’ motion.

See [Dkt. 64 at 6]. The Court finds that Plaintiffs have therefore demonstrated

diligence sufficient to establish good cause.

      In addition, in both cases Defendants cite, untimeliness was sufficient to

deny a motion to amend where the Plaintiffs filed the motion to amend over four

months after the deadline had passed; in contrast, in this case, Plaintiffs filed their
        Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 5 of 8



motion to amend and join just one business day late, on Monday, when it had been

due on Friday. See Skipp v. Connecticut Judicial Branch, 2015 WL 1401989, at *8

(D. Conn., Mar. 26, 2015) (denying second motion to amend, which had been filed

11 months after court deadline); NAS Elecs., Inc. v. Transtech Elecs. PTE Ltd., 262

F. Supp. 2d 134, 150-51 (S.D.N.Y., May 5 2003) (denying motion to amend filed four

months after court deadline and also after dispositive motion deadline). A three-

day delay is not sufficient to show lack of diligence, given the other circumstances

of this case.

   B. Prejudice

      Second, separate from the timeliness issue, Defendants argue that the

amendment would prejudice them by requiring them to re-draft and re-file a motion

to dismiss which they have already expended considerable time and effort to re-

brief. [Dkt. 59 at 5-6]. The Federal Rules of Civil Procedure allow a plaintiff to amend

its complaint “as a matter of course” within 21 days after a motion to dismiss is

filed. Fed R. Civ. P. 15(a)(1). As noted, in the Second Circuit, “when a motion to

dismiss is granted, the usual practice is to grant leave to amend the complaint.”

Oliver Schools, Inc., 930 F.2d at 252-53 (reversing denial of leave to amend); see

Manning v. Utilities Mut. Ins. Co., 254 F.3d 387, 402 (2d Cir. 2001) (“The interests of

justice noted by Rule 15(a) strongly favor allowing plaintiff an opportunity to

replead his complaint to attempt to specifically and sufficiently allege a claim

against defendants.”). Both the Federal Rules and Second Circuit precedent

consider amendment a proper response to a motion to dismiss, and neither

contemplate that re-briefing the motion to dismiss would be prejudicial. Therefore,
        Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 6 of 8



the Court finds that Plaintiffs’ motion to amend should not be denied on the

grounds of prejudice.

   C. Joinder

      Finally, the Plaintiffs’ motion to amend is also a motion to join an additional

Plaintiff, Fairfield Anesthesiology Associates. “To the extent a proposed

amendment would add new parties, the motion is technically governed by Rule 21,

which provides that ‘the court may at any time, on just terms, add or drop a party,’

rather than Rule 15(a).” Duling v. Gristede's Operating Corp., 265 F.R.D. 91, 96

(S.D.N.Y. 2010) (quoting Fed. R. Civ. P. 21). But, ‘the same standard of liberality’

applies under either Rule.” Ibid. (quoting FTD Corp. v. Banker's Trust Co., 954

F.Supp. 106, 109 (S.D.N.Y.1997) and collecting cases).

      “Rule 21 cannot be read alone but must be read in the light of Rules 18, 19

and 20.” United States v. Commercial Bank of N. Am., 31 F.R.D. 133, 135 (S.D.N.Y.

1962). Under Rule 20:

      (1) Plaintiffs. Persons may join in one action as plaintiffs if:

            (A) they assert any right to relief jointly, severally, or in the alternative
            with respect to or arising out of the same transaction, occurrence, or
            series of transactions or occurrences; and

            (B) any question of law or fact common to all plaintiffs will arise in the
            action.

Fed. R. Civ. P. 20. “‘A person whose rights have been infringed need not join as

plaintiffs others whose rights have been ‘infringed’ by the same conduct,’ though

he may if he so chooses.” Field v. Volkswagenwerk AG, 626 F.2d 293, 299 (3d Cir.

1980) (quoting 3A Moore's s 19.07(1), at 19-112 n.18.), overruled on other grounds
        Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 7 of 8



by Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989); see In re Amla

Litig., No. 16-CV-6593 (JSR), 2017 WL 3896378, at *3 (S.D.N.Y. Aug. 22, 2017)

(granting plaintiffs’ motion to join additional named plaintiff and class

representative); LCE Lux HoldCo S.a.r.l. v. Entretenimiento GM de Mexico S.A. de

C.V., 287 F.R.D. 230, 236 (S.D.N.Y. 2012); Fair Hous. Dev. Fund Corp. v. Burke, 55

F.R.D. 414, 423 (E.D.N.Y. 1972) (denying plaintiffs’ motion to join NAACP as a

plaintiff under Rule 20 because joinder was not necessary for adequate

representation, motion for joinder was filed over a year after action filed, and

“joinder of the NAACP can only serve to complicate and further delay this lawsuit”);

Applewhite v. Reichhold Chems., Inc., 67 F.3d 571, 574 (5th Cir. 1995) (“Generally,

permissive joinder of plaintiffs under Federal Rule of Civil Procedure 20 is at the

option of plaintiffs”); Gropp v. United Airlines, Inc., 847 F. Supp. 941, 943 (M.D. Fla.

1994)   (granting    Plaintiffs   leave   to   amend     to   join   new    Plaintiffs);

4 Moore's Federal Practice - Civil § 20.02 (2020) (“The permissive party joinder

rule… permits the plaintiff to join multiple parties on either the plaintiff’s or the

defendant’s side.”); James W. Moore & Edward H. Levi, Federal Intervention I: The

Right to Intervene and Reorganization, 45 Yale L. J. 565 (1936) (at common law,

distinction between joinder and intervention was that joinder was by party to action

while intervention was by non-party).          “Joinder of appropriate parties is

encouraged so that common issues may be addressed in a single action.” Roe v.

City of New York, 151 F. Supp. 2d 495, 509 (S.D.N.Y. 2001) (citing United Mine

Workers v. Gibbs, 383 U.S. 715, 725 (1966)).
           Case 3:19-cv-01634-VLB Document 72 Filed 07/17/20 Page 8 of 8



         Here, Plaintiffs represent that the FAA wishes to join the action as plaintiff,

[Dkt. 52 at 3-4]; [Dkt. 64-1 ¶8]. FAA has also itself signaled its willingness to join,

as it has filed a joint discovery stipulation in which it references the motion to join

and does not oppose it. [Dkt. 70]. FAA’s right to relief arises out of the same

occurrence, the alleged accessing and copying of Barry Stein’s computer. The

questions of fact around this occurrence are common to both the original Plaintiffs

and the FAA. Therefore, the Court finds that joinder is proper under Rules 20, 21,

and 15.

   IV.      Conclusion

         For the above reasons, the Court grants Plaintiffs’ motion to amend. The

Clerk is directed to docket Plaintiffs’ proposed amended complaint as the

Amended Complaint.

         IT IS SO ORDERED.

                                                _________/s/_____________
                                                 Hon. Vanessa L. Bryant
                                                United States District Judge

Dated at Hartford, Connecticut: July 17, 2020
